DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62878192, filed 07/24/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/1/2019 and 10/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1 and 4-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’ Shea et al. (US 2018/0367192 A). 
Regarding Claim 1, O’ Shea et al. (‘192) anticipates “a method, comprising: receiving, by a processing device (paragraph 5: a method is performed by at least one processor to train at least one machine-learning network to communicate using multiple transmit antennas and multiple receive antennas over a multi-input-multi-output (MIMO) communication channel), a plurality of radio frequency (RF) signal power measurements by a plurality of antenna elements at a plurality of RF channels (paragraph 21: Figure 5: training an RF system that implements at least one machine-learning network to learn to communicate over MIMO channels with feedback of channel state information (CSI) using multi-antenna transceivers; paragraph 39: estimate and/or feedback CSI about the MIMO channel…the one or more machine-learning networks may be trained on real or simulated MIMO channel conditions, thus providing advantages in adapting to different types of wireless MIMO system requirements, and in some cases improving the throughput, error rate, complexity, and power consumption performance of such MIMO systems; paragraph 120: measurements may be made of wireless channel propagation information for the MIMO channel model 406… in such a system, a MIMO sounding recorder (which may be integrated within a handset or mobile device, or may be integrated within mobile embedded devices such as on a drone or vehicle) may be used to characterize the effects of the wireless channel paths … these signals emanate over a set of wireless channel paths in the real-world MIMO channel between transmitter antennas and receiver antennas at the sounding recorder; paragraph 130: Figure 5 is a flowchart illustrating an example method 500 of training an RF system that implements at least one machine-learning network to learn to communicate over MIMO channels with feedback of CSI using multi-antenna transceivers…the training method 400 may be performed by one or more processors); 
computing, by the processing device applying a machine learning model to the plurality of RF signal power measurements, an estimated RF signal parameter value (paragraph 97: Figure 3B: the CSI estimator 370 may itself implement a machine-learning network…including one or more neural network layers… the CSI machine-learning network in the CSI estimator 370 may be trained to learn a representation of the received RF signals 364 into a CSI 368 that indicates the random state of the channel...the CSI machine-learning network may be trained to generate the CSI as a representation of channel information, which may indicate a state of the MIMO channel or spatial information, or scheduling information regarding multiple users of the MIMO channel; paragraph 122: during training, the encoder network 402 may be configured to learn a mapping from input information 408 into multiple transmitted RF signals 412 …analogously, the decoder network 404 may be configured to learn a reverse mapping from multiple received RF signals 414 into reconstructed information 410…the transmitted RF signals 412 and received RF signals 414 may represent analog RF waveforms that are transmitted and received over a the MIMO channel, or may represent intermediate representations (e.g., samples of RF waveforms, coefficients of basis functions, distributions over RF waveforms, etc.) that are transformed to and from analog RF waveforms through processing by one or more other components… the RF signals 412 and 414 may represent distributions over RF waveform values… the transmitted RF signals 412 and received RF signals 414 may represent any suitable RF signal representations that are learned by the encoder network 402 and decoder network 404 for encoding and decoding information over a particular channel or class of channels; paragraph 129: other performance metrics may be incorporated into training, for example as part of the loss function 412 and/or as hard constraints, etc. for example, such performance metrics may include codeword error rate (CER), bit error rate (BER) as a function of the signal-to-noise ratio (SNR), communication bandwidth, communication power, spectral efficiency (the number of bits per second that can be transmitted over a fixed bandwidth channel at a specific SNR)…any one or combinations of such metrics may be utilized during training as part of the loss function 412 (e.g., as a weighted combination);1; and 
(paragraph 97: the CSI machine-learning network may be trained to generate the CSI as a representation of channel information, which may indicate a state of the MIMO channel or spatial information, or scheduling information regarding multiple users of the MIMO channel; paragraph 120: paragraph 121: a radio channel response, derived information or raw receive signal is stored on the device to maintain a record of the conditions present on the wireless channel paths at the time of measurement…location information reception and storage may also be performed in some implementations on the MIMO sounding recorder to correlate this information with spatial information about the MIMO channel environment, which can be used later during training or deployment of MIMO communications systems…this stored information may contribute to a large experiential data set of real measured channel propagation conditions which may be used to generate MIMO channel models 406 from recorded sounding data during the training of new radio communications systems; paragraph 138: the method 500 further includes updating the at least one machine-learning network …this update may be applied to machine-learning networks in the transmitter and/or the receiver in a joint or iterative manner, or individually, as discussed above…in closed-loop scenarios, the update may be applied to a CSI estimator in the receiver. The updates may generally include updating any suitable machine-learning network feature of the transmitter and/or receiver, such as network weights, architecture choice, machine-learning model, or other parameter or connectivity design…if the transmitter and/or receiver are trained to learn a set of basis functions for communicating over the MIMO channel, then the update process may include updating the set of basis functions that are utilized in the transmitter and/or receiver)”.
Regarding Claim 4, which is dependent on independent claim 1, O’ Shea et al. (‘192) anticipates the method of claim 1. O’ Shea et al. (‘192) further anticipates “the machine learning model performs a feature extraction to transform the plurality of RF signal power measurements to an intermediate representation in a reduced-dimension space (paragraph 56: the transmitted signals 112 and received signals 114 represent intermediate representations of information 108/110, and the channel 106 represents a general transformation of those intermediate  representations of information to and from actual RF waveforms that are transmitted and received over an RF medium… for example, each of the transmitted signals 112 and received signals 114 may represent basis coefficients for RF waveforms, time-domain samples of RF waveforms, distributions over RF waveform values, or other intermediate representations that may be transformed to and from RF waveforms; paragraph 59: the transmitter 102 and/or the receiver 104 may be configured to encode, and/or decode, and/or generate CSI 118 using any suitable machine-learning technique…the transmitter 102 may be configured to learn a mapping from input information 108 into a lower-dimensional or higher-dimensional representation as the transmitted signals 112 that are transmitted using multiple transmit antennas … analogously, the receiver 104 may be configured to learn a reverse mapping from lower dimensional or higher-dimensional received signals 114 that are received by multiple receive antennas into the reconstructed information 110;  paragraph 97: the CSI estimator 370 may itself implement a machine-learning network, for example as shown in Figure 3B, including one or more neural network layers…the CSI machine-learning network in the CSI estimator 370 may be trained to learn a representation of the received RF signals 364 into a CSI 368 that indicates the random state of the channel…the CSI machine-learning network may be trained to generate the CSI as a representation of channel information, which may indicate a state of the MIMO channel or spatial information, or scheduling information regarding multiple users of the MIMO channel;  see also paragraph 109)2.”
Regarding Claim 5, which is dependent on independent claim 1, O’ Shea et al. (‘192) anticipates the method of claim 1. O’ Shea et al. (‘192) further anticipates “the machine learning model performs a regression task to infer the estimated RF signal parameter value from the intermediate representation in the reduced-dimension space (paragraph 59: the transmitter 102 and/or the receiver 104 may be configured to encode, and/or decode, and/or generate CSI 118 using any suitable machine-learning technique…for example, the transmitter 102 may be configured to learn a mapping from input information 108 into a lower-dimensional or higher-dimensional representation as the transmitted signals 112 that are transmitted using multiple transmit antennas…analogously, the receiver 104 may be configured to learn a reverse mapping from lower dimensional or higher-dimensional received signals 114 that are received by multiple receive antennas into the reconstructed information 110; paragraph 60: the mappings that are implemented in the transmitter 102 and receiver 104 may involve learning a set of basis functions for RF signals…in such scenarios, for a particular set of basis functions, the transmitter 102 may transform the input information 108 into a set of basis coefficients corresponding to those basis functions, and the basis coefficients may then be used to generate a corresponding one of the multiple transmitted RF waveforms 112 (for example, by taking a weighted combination of the basis functions weighted by the basis coefficients)…analogously, the receiver 104 may generate the reconstructed information 110 by generating a set of basis coefficients from a corresponding one of the received RF waveforms 114 (for example by taking projections of the received RF waveform onto the set of basis functions); paragraph 74:  the encoder network 202 may 9include an output layer that includes a linear regression layer…the decoder network 204 may include at least one of (i) an output layer that includes a linear layer for regression of reconstructed information 210 in decoding the received RF signal 214, or (ii) a sigmoid or hard-sigmoid activation layer for probability regression or slicing of the received RF signal 214, or (iii) an activation of a combination of sigmoid expressions such as a SoftMax or hierarchical SoftMax which can compute a probabilistic expression such as a pseudo-likelihood or pseudo-probability of a discrete message, discrete portion of a message or one or more bits; paragraph 76: a linear regression layer may be implemented on the output of the encoder 202 and a linear layer on the output of the decoder 204 ; paragraph 77: the multiple received signals 214 may be the actual received RF waveforms in analog form, or may be intermediate representations (e.g., RF samples, basis coefficients, distributions over RF waveform values, etc.), for mapping received RF waveforms into the reconstructed information 210)3.”
Regarding Claim 6, which is dependent on independent claim 1, O’ Shea et al. (‘192) anticipates the method of claim 1. O’ Shea et al. (‘192) further anticipates “training the machine learning model by processing a training data set comprising a plurality of RF signal power measurements by a plurality of antenna elements at a plurality of RF channels (paragraph 109: in addition to achieving an objective that includes the loss function 412, the system 400 may also be configured to achieve an objective related to other performance measures, such as power, bandwidth, complexity, or other performance metrics that are relevant for communication … the system 400 may implement one or more hard constraints on performance metrics, such as constraints on power, bandwidth, reconstruction error, etc; paragraph 120: measurements may be made of wireless channel propagation information for the MIMO channel model 406 during training of a MIMO communications system …a MIMO sounding recorder may be used to characterize the effects of the wireless channel paths …these signals emanate over a set of wireless channel paths in the real-world MIMO channel between transmitter antennas and receiver antennas at the sounding recorder; paragraph 121: a radio channel response, derived information or raw receive signal is stored on the device to maintain a record of the conditions present on the wireless channel paths at the time of measurement… which can be used later during training or deployment of MIMO communications systems; paragraph 127: the input information 408 may be chosen from a training set of information… the system 400 will be trained to learn communication encoding and decoding techniques that are tuned to communicate that particular class of information (over a particular channel or class of channels)…by training on different types of information 408 and different types of MIMO channels 406; paragraph 134: the method 500 further includes using the transmitter to process the first information and generate a plurality of first RF signals representing inputs to a MIMO channel model (508)…the first information may be represented by training data, in which case the transmitter processes the training data representing the first information…the generated first RF signal may represent an analog RF waveform that is transmitted over a channel, or may be an intermediate representation (e.g., samples, basis coefficients, distributions over RF waveforms, etc.) that undergoes further processing to generate an analog RF waveform…this encoding process may utilize any suitable mapping from an input information space into an RF signal space…processing the first information may also include processing CSI that is generated by a CSI estimator, as discussed with reference to Figure 3B, above),
wherein the RF signal power measurements are labeled with corresponding RF signal parameter values (paragraph 90: the encoder network in the transmitter 302 includes one or more neural network layers that transform the input information 308 into  multiple RF signals 312 for transmission over the MIMO channel 306 …the MIMO channel 306 includes one or more neural network layers that model the MIMO channel, and may additionally include layers that model effects of transmission and/ or reception using transmitter and/or receiver components …the receiver 304 includes one or more neural network layers that transform multiple RF signals 314 received from the MIMO channel 306 into reconstructed information 310; paragraph 97: the CSI estimator 370 may itself implement a machine-learning network, for example as shown in Figure 3B, including one or more neural network layers…the CSI machine-learning network in the CSI estimator 370 may be trained to learn a representation of the received RF signals 364 into a CSI 368 that indicates the random state of the channel…the CSI machine-learning network may be trained to generate the CSI as a representation of channel information, which may indicate a state of the MIMO channel or spatial information, or scheduling information regarding multiple users of the MIMO channel; paragraph 118: the model of MIMO channel 406 may be categorized into a number of different modes…the different modes of the MIMO channel 406 may represent any suitable categorization of channel condition, such as level of noise, SNR, delay spread, rate of channel variations, bandwidth, etc. Similarly, the CSI estimator 420 may be trained on different modes of the CSI feedback channel, for example representing different levels of noise, bandwidth, etc; paragraph 120)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’ Shea et al. (US 2018/0367192 A), and further in view of Mathew et al. (WO 2017/147662 A1).
Regarding Claim 2, which is dependent on independent claim 1, O’ Shea et al. (‘192) discloses the method of claim 1.  O’ Shea et al. (‘192) does not explicitly disclose “the plurality of RF signal power measurements includes a plurality of RF signal magnitude values and a plurality of RF signal phase values.”
Mathew et al. (‘662) relates to channel estimation in millimeter wave communication system. Mathew et al. (‘662) teaches “the plurality of RF signal power measurements includes a plurality of RF signal magnitude values and a plurality of RF signal phase values (paragraph 31: transmission and receiving beamforming patterns can be calculated which represent the channel characteristics such as the direction, phase and amplitude: Figure 9: signal measurements for plurality of channels; paragraph 55: millimeter wave MIMO system composed of Nt transmit antennas and Nr receive antennas…. transmitter and receiver equipped with radio frequency (RF) chains)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of O’ Shea et al. (‘192) with the teaching of Mathew et al. (‘662) for improving reliability in measurements (Mathew et al. (‘662) – paragraph 53). In addition, both of the prior art references, (O’ Shea et al. (‘192) and Mathew et al. (‘662)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving plurality of RF signal power measurements by a plurality on antennas corresponding to a plurality of channels, estimating RF signal parameter values4.  
Regarding Claim 3, which is dependent on independent claim 1, O’ Shea et al. (‘192) discloses the method of claim 1.  O’ Shea et al. (‘192) does not explicitly disclose “the RF signal parameter value is one of: a line- of-sight (LoS) angle-of-arrival (AoA), a reflection AoA, an attenuation of reflection, a relative delay of reflection, or a relative phase.”
Mathew et al. (‘662) relates to channel estimation in millimeter wave communication system. Mathew et al. (‘662) teaches “the RF signal parameter value is one of: a line- of-sight (LoS) angle-of-arrival (AoA), a reflection AoA, an attenuation of reflection, a relative delay of reflection, or a relative phase (paragraph 57: a millimeter wave channel has sparse propagation characteristics and can therefore be described by only three parameters: angle of departure, angle of arrival, fading coefficient (channel gain); paragraph 58: a two-dimensional (2D) sparse geometric-based channel model…an L path channel is considered between the transceiver, with the lth path having steering AOD, 
    PNG
    media_image1.png
    23
    325
    media_image1.png
    Greyscale
…the corresponding channel matrix can be expressed in terms of the physical propagation path parameters as 
    PNG
    media_image2.png
    84
    420
    media_image2.png
    Greyscale
, where 
    PNG
    media_image3.png
    17
    24
    media_image3.png
    Greyscale
is the fading coefficient of the lth propagation path, and 
    PNG
    media_image4.png
    26
    186
    media_image4.png
    Greyscale
 respectively denote the transmit and receive spatial signatures of the lth path)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of O’ Shea et al. (‘192) with the teaching of Mathew et al. (‘662) for improving reliability in measurements (Mathew et al. (‘662) – paragraph 53). In addition, both of the prior art references, (O’ Shea et al. (‘192) and Mathew et al. (‘662)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving plurality of RF signal power measurements by a plurality on antennas corresponding to a plurality of channels, estimating RF signal parameter values.5.  
Regarding Claim 7, which is dependent on independent claim 1, O’ Shea et al. (‘192) discloses the method of claim 1.  O’ Shea et al. (‘192) further discloses “the machine learning model is a neural network (paragraph 89: Figure 3A: an open-loop network structure 300 that may be implemented in an RF system to perform learned communication over MIMO channels using multi-antenna transceivers, without the help of channel state information (CSI) … the transmitter 302 implements a machine-learning encoder network and the receiver 304 implements a machine-learning decoder network that each include one or more neural network layers that may be trained to communicate over the MIMO channel 306, as was detailed with reference to Figure 2; paragraph 90: Figure 2: the encoder network in the transmitter 302 includes one or more neural network layers that transform the input information 308 into multiple RF signals 312 for transmission over the MIMO channel 306….the MIMO channel 306 includes one or more neural network layers that model the MIMO channel, and may additionally include layers that model effects of transmission and/or reception using transmitter and/or receiver components… the receiver 304 includes one or more neural network layers that transform multiple RF signals 314 received from the MIMO channel 306 into reconstructed information 310), and 
wherein receiving the plurality of RF signal power measurements and applying the machine learning model is performed iteratively (paragraph 110: a network update process 416 may update the encoder network 402, the decoder network 404, and/or the CSI estimator 420 based on the various performance metrics…this updating may include updates to the network architectures, parameters, or weights of the networks in the encoder network 402, the decoder network 404, and/or the CSI estimator 420…for example, the updating may include updating weights or parameters in one or more layers of the network(s), selecting machine-learning models for the network(s), or selecting a specific network architecture, such as choice of layers, layer-hyperparameters, or other network features …updating may be implemented on the encoder network 402, the decoder network 404, and/or the CSI estimator 420 in a joint or iterative manner, or individually; paragraph 138: Figure 4: the method 500 further includes updating the at least one machine-learning network based on the measure of distance between the second information and the first information (514)…this update may be applied to machine-learning networks in the transmitter and/or the receiver in a joint or iterative manner, or individually... in closed-loop scenarios, the update may be applied to a CSI estimator in the receiver…the updates may generally include updating any suitable machine-learning network feature of the transmitter and/or receiver, such as network weights, architecture choice, machine-learning model, or other parameter or connectivity design…in some implementations, if the transmitter and/or receiver are trained to learn a set of basis functions for communicating over the MIMO channel, then the update process may include updating the set of basis functions that are utilized in the transmitter and/or receiver).”
O’ Shea et al. (‘192) does not explicitly disclose receiving the plurality of RF signal power measurements and applying the model is performed iteratively “until an estimated error value falls below a predetermined threshold.”
Mathew et al. (‘662) relates to channel estimation in millimeter wave communication system. Mathew et al. (‘662) teaches receiving the plurality of RF signal power measurements and applying the model is performed iteratively “until an estimated error value falls below a predetermined threshold (paragraph 37: at decision 106, after each iteration of method 100, a determination is made as to whether the system has reached its minimum angular resolution…this minimum resolution is defined by the number and spacing of antennas in the transmitter and receiver arrays…however, an arbitrary minimum resolution may be chosen for the procedure that is greater than the actual minimum allowed by the system; paragraph 44: at step 206, the estimated AOD is fed to the transmitter and the estimated AOS is updated at the receiver, as per step 105 of method 100…steps 206 and 205 are interchangeable in order… at decision 207, a determination is made as t whether the calculated PEE is greater than, equal to or less than a predefined threshold probability… if the estimation error is determined to be greater than or equal to a predetermined threshold value, the estimated AOD and AOA are not likely to be particularly accurate an the current stage is repeated with the estimated AOD and AOA as feedback… in this situation the method returns to step 203 where the channel is again transmitted at step 203, this time with the new estimated AOD…. at the receiver, with the AOA adjusted to match the estimated AOA, a new channel estimation is performed at step 204; paragraph 45: at step 205 the PEE is calculated… if the PEE is greater than or equal to the predefined threshold, steps 203-205 are again performed.. when the PEE is below the predefined threshold, method 200 proceeds to decision 208 wherein a determination is made as to whether the system has reached its minimum angular resolution… decision 208 is analogous to decision 106 of method 100; paragraph 48: steps 203 to 206 are repeated to estimate new AOD and AOA and PEE… the process continues with sequentially smaller angular regions until the minimum angular resolution is reached with sufficiently low PEE… the output is estimated AOD, AOA and channel gain; paragraph 92: if the specified probability threshold was not met after the Mth measurement, instead of the transmitter and receiver further dividing sub-ranges corresponding to 
    PNG
    media_image5.png
    34
    126
    media_image5.png
    Greyscale
, an additional measurement is taken on their sub-range combination)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of O’ Shea et al. (‘192) with the teaching of Mathew et al. (‘662) for improving reliability in measurements (Mathew et al. (‘662) – paragraph 53). In addition, both of the prior art references, (O’ Shea et al. (‘192) and Mathew et al. (‘662)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving plurality of RF signal power measurements by a plurality on antennas corresponding to a plurality of channels, estimating RF signal parameter values.6  

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (WO 2017/147662 A1), and further in view of O’ Shea et al. (US 2018/0367192 A).
Regarding Claim 15, Mathew et al. (‘662) discloses “a device (paragraph 16: Figure 1: multi-antenna transceivers) comprising: 
a transceiver configured to couple to an antenna comprising a plurality of antenna elements (paragraph 16: Figure 1: a radio frequency (RF) system that implements at least one machine-learning network to perform learned communication over a multi-input-multi-output (MIMO) channel using multi-antenna transceivers; paragraph 31; the communication channel is transmitted from the transmitter for a predetermined period of time for receiving at the receiver; paragraph 55:mmWave MIMO system composed of Nt transmit antennas and Rr receive antennas…both the transmitter and receiver are equipped with a limited number of radio frequency (RF) chains; paragraph 58: a two-dimensional sparse geometric-based channel model is adopted.. and L path channel is considered between the transceiver; paragraph 68: the transmit and receive beam forming vectors… beamforming used in array of transmitters to directionally steer a beam towards a desired location and corresponding receiving process by an array of receivers wherein the direction of arrival is deduced from phase and amplitude relationships across the receiver array) to receive a plurality of radio frequency (RF) signal power measurements at a plurality of frequency channels at a plurality of RF channels (paragraph 89: rate-adaptive channel estimation; paragraph 55: mmWave MIMO system composed of Nt transmit antennas and Rr receive antennas…both the transmitter and receiver are equipped with a limited number of radio frequency (RF) chains…denote by 
    PNG
    media_image6.png
    21
    254
    media_image6.png
    Greyscale
 respectively, the 
    PNG
    media_image7.png
    23
    58
    media_image7.png
    Greyscale
 beamforming vector at the transmitter and 
    PNG
    media_image8.png
    22
    62
    media_image8.png
    Greyscale
beamforming vector at the receiver… the corresponding channel output can be represented by 
    PNG
    media_image9.png
    49
    346
    media_image9.png
    Greyscale
; paragraph 109: for a given number of sub-ranges K,M pairs of initial beam patterns can be designed to span them…each column of generator matrix should have same energy…power requirements by providing uniform transmit/receive power within a stage; paragraph 120: a second path (i.e., AOD, AOA and corresponding gain) can be estimated after the estimation of the first path… channel estimations); and 
a processor coupled to the transceiver (paragraph 52: system 300 includes a processor 307 for estimating, upon receiving the communication channel at the receiver, parameters of the communication channel), the processor (paragraphs 122-123: one or more processors) to: 
compute, the plurality of RF signal measurements at a plurality of RF channels, an estimated signal parameter value (paragraphs 55-56: to estimate the channel matrix … the corresponding channel output represented as 
    PNG
    media_image10.png
    47
    347
    media_image10.png
    Greyscale
, where H denotes 
    PNG
    media_image11.png
    22
    72
    media_image11.png
    Greyscale
MIMO channel matrix, P is the transmit power and q is an 
    PNG
    media_image12.png
    22
    59
    media_image12.png
    Greyscale
 complex addition white Gaussian noise vector; paragraph 58: a two-dimensional sparse geometric-based channel model is adopted.. and L path channel is considered between the transceiver, with the lth path having steering AOD, 
    PNG
    media_image13.png
    25
    324
    media_image13.png
    Greyscale
…then the corresponding channel matrix can be expressed in terms of the physical propagation path parameters as 
    PNG
    media_image14.png
    85
    412
    media_image14.png
    Greyscale
, where 
    PNG
    media_image15.png
    21
    25
    media_image15.png
    Greyscale
 is the fading coefficient of the lth propagation path, and 
    PNG
    media_image16.png
    30
    185
    media_image16.png
    Greyscale
 respectively denote the transmit and receive spatial signatures of the lth path; paragraph 72: received channel output vector dined in 91) can be rewritten , after M measurements, as 
    PNG
    media_image17.png
    45
    359
    media_image17.png
    Greyscale
; paragraph 73: maximum likelihood detection method to extract the AOD?AOA information from the received measurements); and
responsive to determining that a parameter estimation error is less than or equal a predetermined error threshold value, output the RF signal parameter value (paragraphs paragraph 44: at step 206, the estimated AOD is fed to the transmitter and the estimated AOS is updated at the receiver, as per step 105 of method 100…steps 206 and 205 are interchangeable in order… at decision 207, a determination is made as t whether the calculated PEE is greater than, equal to or less than a predefined threshold probability… if the estimation error is determined to be greater than or equal to a predetermined threshold value, the estimated AOD and AOA are not likely to be particularly accurate an the current stage is repeated with the estimated AOD and AOA as feedback… in this situation the method returns to step 203 where the channel is again transmitted at step 203, this time with the new estimated AOD…. At the receiver, with the AOA adjusted to match the estimated AOA, a new channel estimation is performed at step 204; paragraph 45: at step 205 the PEE is calculated… if the PEE is greater than or equal to the predefined threshold, steps 203-205 are again performed.. when the PEE is below the predefined threshold, method 200 proceeds to decision 208 wherein a determination is made as to whether the system has reached its minimum angular resolution… decision 208 is analogous to decision 106 of method 100; paragraph 48: steps 203 to 206 are repeated to estimate new AOD and AOA and PEE… the process continues with sequentially smaller angular regions until the minimum angular resolution is reached with sufficiently low PEE… the output is estimated AOD, AOA and channel gain; paragraph 92: if the specified probability threshold was not met after the Mth measurement, instead of the transmitter and receiver further dividing sub-ranges corresponding to 
    PNG
    media_image5.png
    34
    126
    media_image5.png
    Greyscale
, an additional measurement is taken on their sub-range combination)7.
Mathew et al. (‘662) does not explicitly disclose “the processor to: compute, by applying a machine learning model, an estimated signal parameter value”. 
O’ Shea et al. (‘192) relates to methods, apparatuses, and systems for training and deploying machine-learning networks to communicate over RF channels, and specifically to encode and decode information for communication over RF channels using multi-antenna transceivers (paragraph 4).  O’ Shea et al. (‘192) teaches “the processor to: compute, by applying a machine learning model, an estimated value (paragraph 97: Figure 3B: the CSI estimator 370 may itself implement a machine-learning network, including one or more neural network layers…the CSI machine-learning network in the CSI estimator 370 may be trained to learn a representation of the received RF signals 364 into a CSI 368 that indicates the random state of the channel… the CSI machine-learning network may be trained to generate the CSI as a representation of channel information, which may indicate a state of the MIMO channel or spatial information, or scheduling information regarding multiple users of the MIMO channel; paragraph 98: the CSI 368 may represent a “full CSI” learned model indicating uncompressed channel information that was learned, or may represent a “compact CSI” learned model … in this scenario of CSI embedding, a wide range of different parametric machine-learning networks may be chosen for the CSI estimator 370 such that the CSI accurately represents the channel information …the CSI embedding may be optimized for certain SNR levels, numbers of antennas, or multi-antenna propagation conditions…in some cases, a hyper-parameter optimization method or system may be used in order to select CSI machine-learning network in the CSI estimator 370 which best meet the engineering and performance needs of the resulting system in terms of bit error rate, information density, signal linearity, and computational complexity; paragraph 122: during training, the encoder network 402 may be configured to learn a mapping from input information 408 into multiple transmitted RF signals 412 … analogously, the decoder network 404 may be configured to learn a reverse mapping from multiple received RF signals 414 into reconstructed information 410…the transmitted RF signals 412 and received RF signals 414 may represent analog RF waveforms that are transmitted and received over a the MIMO channel, or may represent intermediate representations (e.g., samples of RF waveforms, coefficients of basis functions, distributions over RF waveforms, etc.) that are transformed to and from analog RF waveforms through processing by one or more other components; paragraph 129: other performance metrics may be incorporated into training, for example as part of the loss function 412 and/or as hard constraints, etc. …such performance metrics may include codeword error rate (CER), bit error rate (BER) as a function of the signal-to-noise ratio (SNR), communication bandwidth, communication power, spectral efficiency)8. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Mathew et al. (‘662) with the teaching of O’ Shea et al. (‘192) to provide the advantages of efficiently improving channel parameters such as delay spread, spatial distribution, or other specific features through the use of a trained machine-learning model (O’ Shea et al. (‘192) – paragraphs 32-34). In addition, both of the prior art references, (O’ Shea et al. (‘192) and Mathew et al. (‘662)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving plurality of RF signal power measurements by a plurality on antennas corresponding to a plurality of channels, estimating RF signal parameter values 9.  
Regarding Claim 16, which is dependent on independent claim 15, Mathew et al. (‘662)/O’ Shea et al. (‘192) discloses the device of claim 15. Mathew et al. (‘662) further discloses “the processor is further to: responsive to determining that a parameter estimation error exceeds the predetermined error threshold value, repeat the computing operation for the next plurality of RF signal measurements received at a different set of RF channels (paragraph 44: at step 206, the estimated AOD is fed to the transmitter and the estimated AOS is updated at the receiver, as per step 105 of method 100…steps 206 and 205 are interchangeable in order… at decision 207, a determination is made as to whether the calculated PEE is greater than, equal to or less than a predefined threshold probability… if the estimation error is determined to be greater than or equal to a predetermined threshold value, the estimated AOD and AOA are not likely to be particularly accurate an the current stage is repeated with the estimated AOD and AOA as feedback… in this situation the method returns to step 203 where the channel is again transmitted at step 203, this time with the new estimated AOD…. At the receiver, with the AOA adjusted to match the estimated AOA, a new channel estimation is performed at step 204; paragraph 45: at step 205 the PEE is calculated… if the PEE is greater than or equal to the predefined threshold, steps 203-205 are again performed.. when the PEE is below the predefined threshold, method 200 proceeds to decision 208 wherein a determination is made as to whether the system has reached its minimum angular resolution… decision 208 is analogous to decision 106 of method 100; paragraph 48: steps 203 to 206 are repeated to estimate new AOD and AOA and PEE… the process continues with sequentially smaller angular regions until the minimum angular resolution is reached with sufficiently low PEE… the output is estimated AOD, AOA and channel gain; paragraph 92: if the specified probability threshold was not met after the Mth measurement, instead of the transmitter and receiver further dividing sub-ranges corresponding to 
    PNG
    media_image5.png
    34
    126
    media_image5.png
    Greyscale
, an additional measurement is taken on their sub-range combination; paragraph 93: the (M+1)th transmit and receive beamforming vectors can then be calculated from the new row in these matrices and be used to measure the channel, obtaining 
    PNG
    media_image18.png
    25
    67
    media_image18.png
    Greyscale
…the updated generator matrix can be described by 
    PNG
    media_image19.png
    71
    502
    media_image19.png
    Greyscale
)”10.
Regarding Claim 17, which is dependent on independent claim 15, Mathew et al. (‘662)/O’ Shea et al. (‘192) discloses the device of claim 15. Mathew et al. (‘662) further discloses “the plurality of RF signal power measurements includes a plurality of RF signal magnitude values and a plurality of RF signal phase values (paragraph 31: transmission and receiving beamforming patterns can be calculated which represent the channel characteristics such as the direction, phase and amplitude: Figure 9: signal measurements for plurality of channels; paragraph 55: millimeter wave MIMO system composed of Nt transmit antennas and Nr receive antennas…. transmitter and receiver equipped with radio frequency (RF) chains)”.
Regarding Claim 18, which is dependent on independent claim 15, Mathew et al. (‘662)/O’ Shea et al. (‘192) discloses the device of claim 15. Mathew et al. (‘662) further discloses “the RF signal parameter value is one of. a line-of-sight (LoS) angle-of-arrival (AoA), a reflection AoA, an attenuation of reflection, a relative delay of reflection, or a relative phase ((paragraph 57: a millimeter channel has sparse propagation characteristics and can therefore be described by only three parameters: angle of departure, angle of arrival, fading coefficient (channel gain); paragraph 58: a two-dimensional (2D) sparse geometric-based channel model…an L path channel is considered between the transceiver, with the lth path having steering AOD, 
    PNG
    media_image1.png
    23
    325
    media_image1.png
    Greyscale
…the corresponding channel matrix can be expressed in terms of the physical propagation path parameters as 
    PNG
    media_image2.png
    84
    420
    media_image2.png
    Greyscale
, where 
    PNG
    media_image3.png
    17
    24
    media_image3.png
    Greyscale
is the fading coefficient of the lth propagation path, and 
    PNG
    media_image4.png
    26
    186
    media_image4.png
    Greyscale
 respectively denote the transmit and receive spatial signatures of the lth path).”
Regarding Claim 19, which is dependent on independent claim 15, Mathew et al. (‘662)/O’ Shea et al. (‘192) discloses the device of claim 15. Mathew et al. (‘662) does not explicitly disclose “the machine learning model performs a feature extraction to transform the plurality of RF signal power measurements to an intermediate representation in a reduced-dimension space.”
O’ Shea et al. (‘192) relates to methods, apparatuses, and systems for training and deploying machine-learning networks to communicate over RF channels, and specifically to encode and decode information for communication over RF channels using multi-antenna transceivers (paragraph 4). O’ Shea et al. (‘192) teaches “the machine learning model performs a feature extraction to transform the plurality of RF signal power measurements to an intermediate representation in a reduced-dimension space (paragraph 56: the transmitted signals 112 and received signals 114 represent intermediate representations of information 108/110, and the channel 106 represents a general transformation of those intermediate representations of information to and from actual RF waveforms that are transmitted and received over an RF medium…for example, each of the transmitted signals 112 and received signals 114 may represent basis coefficients for RF waveforms, time-domain samples of RF waveforms, distributions over RF waveform values, or other intermediate representations that may be transformed to and from RF waveforms; paragraph 59: the transmitter 102 and/or the receiver 104 may be configured to encode, and/or decode, and/or generate CSI 118 using any suitable machine-learning technique…the transmitter 102 may be configured to learn a mapping from input information 108 into a lower-dimensional or higher-dimensional representation as the transmitted signals 112 that are transmitted using multiple transmit antennas … analogously, the receiver 104 may be configured to learn a reverse mapping from lower dimensional or higher-dimensional received signals 114 that are received by multiple receive antennas into the reconstructed information 110;  paragraph 97: the CSI estimator 370 may itself implement a machine-learning network, for example as shown in FIG. 3B, including one or more neural network layers…the CSI machine-learning network in the CSI estimator 370 may be trained to learn a representation of the received RF signals 364 into a CSI 368 that indicates the random state of the channel…the CSI machine-learning network may be trained to generate the CSI as a representation of channel information, which may indicate a state of the MIMO channel or spatial information, or scheduling information regarding multiple users of the MIMO channel; paragraph 109: the system 400 may be configured to achieve a desired trade-off between different performance metrics…achieving such a trade-off may be implemented using an objective function that combines different metrics, for example as a weighted combination of the metrics. In addition or as an alternative, this trade-off may be achieved by selecting a model according to user preferences or application specifications. In addition or as an alternative, the system 400 may implement one or more hard constraints on performance metrics, such as constraints on power, bandwidth, reconstruction error, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Mathew et al. (‘662) with the teaching of O’ Shea et al. (‘192) to provide the advantages of efficiently improving channel parameters such as delay spread, spatial distribution, or other specific features through the use of a trained machine-learning model (O’ Shea et al. (‘192) – paragraphs 32-34). In addition, both of the prior art references, (O’ Shea et al. (‘192) and Mathew et al. (‘662)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving plurality of RF signal power measurements by a plurality on antennas corresponding to a plurality of channels, estimating RF signal parameter values 11.  
Regarding Claim 20, which is dependent on independent claim 15, Mathew et al. (‘662)/O’ Shea et al. (‘192) discloses the device of claim 15. Mathew et al. (‘662) does not explicitly disclose “the machine learning model performs a feature extraction to transform the plurality of RF signal power measurements to an intermediate representation in a reduced-dimension space.”
O’ Shea et al. (‘192) relates to methods, apparatuses, and systems for training and deploying machine-learning networks to communicate over RF channels, and specifically to encode and decode information for communication over RF channels ((paragraph 56: the transmitted signals 112 and received signals 114 represent intermediate representations of information 108/110, and the channel 106 represents a general transformation of those intermediate  representations of information to and from actual RF waveforms that are transmitted and received over an RF medium… for example, each of the transmitted signals 112 and received signals 114 may represent basis coefficients for RF waveforms, time-domain samples of RF waveforms, distributions over RF waveform values, or other intermediate representations that may be transformed to and from RF waveforms; paragraph 59: the transmitter 102 and/or the receiver 104 may be configured to encode, and/or decode, and/or generate CSI 118 using any suitable machine-learning technique…the transmitter 102 may be configured to learn a mapping from input information 108 into a lower-dimensional or higher-dimensional representation as the transmitted signals 112 that are transmitted using multiple transmit antennas … analogously, the receiver 104 may be configured to learn a reverse mapping from lower dimensional or higher-dimensional received signals 114 that are received by multiple receive antennas into the reconstructed information 110;  paragraph 97: the CSI estimator 370 may itself implement a machine-learning network, for example as shown in Figure 3B, including one or more neural network layers…the CSI machine-learning network in the CSI estimator 370 may be trained to learn a representation of the received RF signals 364 into a CSI 368 that indicates the random state of the channel…the CSI machine-learning network may be trained to generate the CSI as a representation of channel information, which may indicate a state of the MIMO channel or spatial information, or scheduling information regarding multiple users of the MIMO channel;  see also paragraph 109).12”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Mathew et al. (‘662) with the teaching of O’ Shea et al. (‘192) to provide the advantages of efficiently improving channel parameters such as delay spread, spatial distribution, or other specific features through the use of a trained machine-learning model (O’ Shea et al. (‘192) – paragraphs 32-34). In addition, both of the prior art references, (O’ Shea et al. (‘192) and Mathew et al. (‘662)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving plurality of RF signal power measurements by a plurality on antennas corresponding to a plurality of channels, estimating RF signal parameter values 13.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter: 

Closest Prior Art Found to be:
In the first closet prior art, Mathew et al. (WO 2017147662 A1) discloses (when an estimated error value exceeds a predetermined threshold, the signal parameter value is recomputed (paragraphs 44-46), a larger number of RF signal multi-paths than a first number of RF signal multi-paths (measurements were performed over multi-path channels with L=2 paths and L=3 paths (paragraphs 104-106). 
In the second closest prior art, Bharadia et al. (US 2016/0226653 A 1) discloses applying a second machine learning model to the plurality of RF signal power measurements, wherein the second machine learning model corresponds to a larger number of RF signal multi-paths than a first machine learning model (a second learned model is applied for channel response measurements having m=5 multi-paths, wherein a first model has m=3 multipaths (paragraphs 129-131). 
None of the references disclose re-computing the estimated signal parameter value by applying a second machine learning model to the plurality of RF signal power measurements, wherein the second machine learning model corresponds to a larger number of RF signal multi-paths than the first machine learning model. Specifically, while Mathew et al. (‘662) does re-compute signal parameters when an error threshold is exceeded, Mathew et al. (‘662) neither uses machine learning models nor increases a 
Claims 9-14 are allowed.
Allowable subject matter:
“a processor coupled to the transceiver, the processor to: select a machine learning model from a sequence of machine learning models, wherein a first machine learning model of the sequence has been trained on a first training data set produced in a first signal propagation environment that includes a first number of signal paths, wherein a second machine learning model of the sequence has been trained on a second training data set produced in a second signal propagation environment that includes a second number of signal paths, and wherein the second number of signal paths exceeds the first number of signal paths.”
The closest prior art found to be: 
In the closest prior art, Mathew et al. (WO 2017147662 A1) discloses a system comprising: a transceiver configured to couple to an antenna comprising a plurality of 
In the second closest prior art, Bharadia et al. (US 2016/0226653 A 1) discloses a system comprising: a transceiver configured to couple to an antenna comprising a plurality of antenna elements to receive a plurality of radio frequency "RF" signal power 
In the third closest prior art, O’ Shea et al. (US 2018/0367192 A) discloses a system comprising: a transceiver configured to couple to an antenna comprising a plurality of antenna elements to receive a plurality of radio frequency "RF" signal power measurements at a plurality of frequency channels (a system comprising a transceiver 
Mathew et al. (‘662), Bharadia et al. (‘653), O’ Shea et al. (‘192) and the references of record fail to disclose processor to: select a machine learning model from a sequence of machine learning models wherein a first machine learning model of the sequence has been trained on a first training data set produced in a first signal propagation environment that includes a first number of signal paths, wherein a second machine learning model of the sequence has been trained on a second training data set produced in a second signal propagation environment that includes a second number of signal paths. Specifically, while Mathew et al. (‘662) teaches different learned models corresponding to a different number of multi-paths, since Mathew et al. (‘662)  discusses the need to re-learn the models each time analog cancellation is returned, the learned models of Mathew et al. (‘662)  do are not true machine learning models (see Mathew et al. (‘662 )-paragraph 130). Further, while Bharadia et al. (‘653) discusses performing measurements in signal propagation environments having different numbers of multi-paths, these measurements are used as examples, and Bharadia et al. (‘653)  et al. (‘192) - paragraph 138). The references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the current state of the prior art.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai et al. (US 2019/0327124 A1) describes that a similarity score and/or component similarity score may be computed (e.g. by a server, the processor) based on a pair of temporally adjacent CI... the similarity score and/or component similar score may be/comprise: neural network, deep learning network, machine learning, training, and/or another score…the characteristics and/or spatial-temporal information may be determined/computed based on the similarity score…any threshold may be pre-determined, adaptively determined and/or determined by a finite state machine…the adaptive determination may be based on time, space, location, antenna, path, link, state, battery life, remaining battery life, available power, available computational resources, available network bandwidth, etc.(paragraph 239).


Contact Informaiton
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the processor applies a machine learning model to the first RF signal measurements to compute an estimated channel condition value.
        2 the machine learning model classifies the RF signal measurements (feature extraction) by transforming the RF signal measurements into a representation having a reduced dimension.
        3 the machine learning model performs a regression operation at an output layer to infer the estimated channel condition value from the representation having the reduced dimension.
        4 This relation between both of the references highly suggests an expectation of success. 
        
        5 This relation between both of the references highly suggests an expectation of success. 
        
        6 This relation between both of the references highly suggests an expectation of success. 
        
        7 responsive to determining if a parameter estimation error is below a predefined threshold value, outputting a final estimated parameter comprising the signal parameter value for use in subsequent data communication.
        8 a processor applies a machine learning model to first RF signal measurements to compute an estimated channel condition value.
        9 This relation between both of the references highly suggests an expectation of success. 
        
        10 upon determining that an estimation error exceeds a threshold, the model is applied again for a set of RF signal measurements having smaller angular regions for a plurality of channels to generate a new channel estimation.
        11 This relation between both of the references highly suggests an expectation of success. 
        
        12 the machine learning model classifies the RF signal measurements (feature extraction) by transforming the RF signal measurements into a representation having a reduced dimension.
        13 This relation between both of the references highly suggests an expectation of success.